Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-5, 7-18, 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 18) “generating, using the invitation generation module, a second graphical user interface to be displayed to the at least one contact, wherein the second graphical user interface is configured to visually provide a second visual interface for inviting a third player who is associated with the at least one contact, and wherein the second graphical user interface is displayed in the multiplayer game environment to the at least one contact receiving, by the computer, second invitation data from the at least one contact, wherein the second invitation data is specific to the third player and representative of a visual invitation to play the game session transmitting, using the invitation transmission module, the second invitation data to the third player; causing the second invitation data to be displayed to the third player; tracking, using an invitation tracking module, an engagement of the third player with the game session in response to the transmitted second invitation data modifying, using the invitation tracking module, the data structure, associated with the first player, to reflect a value indicative of the engagement of the third player with the game session; and 
Increasing player engagement in multiplayer gaming environment is well known in the art. For instance, Tartaj (2019/0126150) in view of Vanbragt et al. (2012/0015736) teaches increasing player engagement in multiplayer gaming environment. However, Tartaj in view of Vanbragt is silent on “generating, using the invitation generation module, a second graphical user interface to be displayed to the at least one contact, wherein the second graphical user interface is configured to visually provide a second visual interface for inviting a third player who is associated with the at least one contact, and wherein the second graphical user interface is displayed in the multiplayer game environment to the at least one contact receiving, by the computer, second invitation data from the at least one contact, wherein the second invitation data is specific to the third player and representative of a visual invitation to play the game session transmitting, using the invitation transmission module, the second invitation data to the third player; causing the second invitation data to be displayed to the third player; tracking, using an invitation tracking module, an engagement of the third player with the game session in response to the transmitted second invitation data modifying, using the invitation tracking module, the data structure, associated with the first player, to reflect a value indicative of the engagement of the third player with the game session; and generating, using the reward allocation module, a second reward for the first player 
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON T YEN/Primary Examiner, Art Unit 3715